DETAILED ACTION
This is a response to Applicant’s remarks filed on the merits to the application filed 08/29/2022. Claims 1, 3-5, 8, 10-12 and 15 are amended. Claims 2, 6, 9 and 13 are cancelled. Claims 1, 3-5, 7-8, 10-12 and 14-15 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new grounds for rejection relies on new prior art EP 3826197 to Kakishima et al. Existing prior art Chen (US 2014/0044040) and Kakishima (US 2019/0372642) are maintained for 103 rejection of limitations of claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-4, 7-8, 10-11, and 14-15 are rejected under 35 U.S.C 103 as being unpatentable over Chen et al. (US 2014/0044040), hereinafter “Chen”, in view of Kakishima (US 2019/0372642), hereinafter “Kakishima”, in further view of Kakishima et al. (EP 3826197), hereinafter “Kakishima6197”.

Regarding claims 1, 8 and 15, Chen teaches:
A method of reporting channel state information (CSI) (Abstract) by a user equipment (UE) (Fig. 1: UE 130, 132, 134, 136) in a wireless communication system, the method comprising: 
receiving first information related to an integrated CSI-reference signal (RS) resource set including a plurality of CSI-RS resource sets (Fig 5, Steps 512, 514, 516 [[0060, 0068]: Base station configures UE with a plurality of CSI-RS configurations (step 512) for one or more purposes, where one or more configurations equates to an integrated CSI-RS resource set and a first CSI-RS resource set, and where resources sets are organized into different resource groups, so each group includes one or more sets of CSI-RS configurations [0060, 0068]. Base station (Step 514) may send upper-layer signaling indicating the plurality of CSI-RS configurations, and the UE receives the signaling and stores the plurality of CSI-RS configurations (Step 516) [0060]; 
receiving second information … (Fig. 5 Steps 518, 520 [0060]: Base station determines (Step 518) at least one active CSI-RS configuration (equates to second information, generating and/or determining information related to CSI configuration) to the UE. Then (Step 520) base station sends signaling indicating the at least one active CSI-RS configuration for the UE. Fig. 6 Block 612/614 [0080]: This (second) signaling may relate to individual CSI-RS configuration, or a set of CSI-RS configurations (equates to one or more individual configurations), or a group of CSI-RS configurations (equates to various sets organized into groups.),
wherein a first CSI reporting setting of the plurality of CSI reporting settings is associated with (i) the integrated CSI-RS resource set and (ii) a first CSI-RS resource set of the plurality of CSI-RS resource sets ([0060-0068]: the UE is configured with a plurality of CSI-RS configurations for more than one purpose [0060]. Sets of CSI-RS configurations are organized into groups with each group including one or more CSI-Rs configurations (this equates to a first group that can comprise of an “integrated” CSI-RS resource set and a “first” CSI-RS resource set, with same purpose) and 
wherein each of second CSI-RS resource sets, other than the first CSI-RS resource set, of the plurality of CSI-RS resource sets is associated with a second CSI reporting setting of second CSI reporting settings, other than the first CSI reporting setting, of the plurality of CSI reporting settings ([0060-0068]: the UE is configured with a plurality of CSI-RS configurations for more than one purpose [0060]. A second group or set of CSI-RS resource sets, indicating a different purpose (i.e. configuration) and is associated with a second CSI reporting setting (second message 520 indicating at least one active CSI-RS configuration). For example, UE may be configured with five sets of CSI-RS configurations [0062], and may be instructed to perform feedback on any one or combination of configurations (see also [0063-0064])
 reporting CSI of the integrated CSI-RS resource set …, and reporting CSIs of the second CSI-RS resource sets based on the second CSI-reporting settings, respectively, (Fig. 5, Steps 522 and 524 [0061]: the UE may perform at least one task on at least one active CSI-RS configuration (equates to the first and the second CSI-resource set), and reports CSI on at least one active CSI-RS configuration. The base station may receive CSI feedback based on the at least one active CSI-RS configuration. Fig. 6, Block 616 [0087]: UE may determine CSI feedback based on at least one active CSI-RS configuration for the UE.), 
wherein each of the plurality of CSI-RS resource groups includes a plurality of CSI- RS resources (Fig. 5. Base station configures UE with a plurality of CSI-RS configurations (step 512), where one or more configurations equates to an integrated CSI-RS resource set, and where resources sets are organized into resource groups, so each group includes one or more sets of CSI-RS configurations [0068].
Chen does not teach:
… a plurality of CSI report settings …
…based on the first CSI reporting setting.
However, Kakishima, in the similar field of acquiring CSI information and generating feedback, teaches:
… a plurality of CSI report settings … (Kakishima Fig. 2, S11-S15, [0030-0035]: In the CSI process, in acquiring CSI feedback, the BS transmits CSI-Reporting Setting (S11) to the UE, including information indicating the specific CSI-RS (from a plurality of CSI-RS resources) to be transmitted has certain properties, e.g.  periodic, aperiodic or semi-persistent [0031] that would be used to identify such CSI-RS resources, also report CSI feedback (e.g. RI, CRI, PMI, CQI and/or RSRP; step S15, Fig.2)). 
…based on the first CSI reporting setting. (Kakishima, Fig. 2, S11-S15 [0030-0035]: Following the transmission of CSI-Rs reporting setting, CSI-RS (s) are transmitted (S12) to the UE, the UE generates CSI feedback based on the CSI Reporting Setting (S14) [ 0033]. At S15, the UE sends CSI feedback in accordance with the CSI reporting setting [0033].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kakishima into the method of Chen in order to narrow down the selection of CSI-RS signals, using CSI reporting settings, that the UE should receive, measure and then generate a CSI report from the plurality of CSI-RS signals from various, adjacent base station, in effect improving the CSI feedback process. 

Chen and Kakishima do not teach:
wherein reporting of CSI of the first CSI resource set is skipped.
However, Kakishima6197, in a similar field of transmitting beam reports (CSI) uplink to base stations, based on specific conditions, teaches:
wherein reporting of CSI of the first CSI resource set is skipped (UE may skip the transmission (i.e. not transmit) of the beam report (equates to CSI report) under several conditions [0061-0065]. The beam report indicates the state of a beam as per the report setting, and is associated with a first resource for beam measurement and then second resource for beam measurement (see Fig. 1). In a first case (see Fig. 2, [0071-0075]) the UE may transmit beam report #0, but skip beam report #1 because the latter report for the best beam indicates the same beam (beam ID code: #10) as indicated in the first report (report #0), and offers no different information to the base station (case 1-2-1; [0068]). In another case (see Fig 2, [0076]), the UE may transmit beam report #0, but skip beam report #1 because the change in the RSRP value of the best beam (-50 dBm vs. -48 dBm) was below a threshold to indicate a change in the best beam (beam ID code remains #10 in beam report #1; case 1-2-3 [0068]). In both examples, the second beam report is the same or not different than the first beam report, then the second report is skipped (equates to CSI of the first CSI resource skipped, and CSI of the integrated resource set reported).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kakishima6197 into the method of Chen and Kakishima in order for the UE to reduce unnecessary CSI response/feedback to the base station for improved power management (UE) and more efficient use of network resources in identifying channel availability and performance with the base station.

Particularly for claim 8, Chen teaches:
the apparatus comprising: at least one processor; and at
 least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising (Fig. 8, Processor 828, Memory 826 coupled by a bus, where memory may store data and program codes for the UE 130x [0097]).

Particularly for claim 15, Chen teaches:
A user equipment (UE) for reporting channel state information (CSI) in a wireless communication system, the UE comprising: 
at least one transceiver; 
at least one processor; and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Fig. 8, Processor 828, Memory 826 couple by a bus, where memory may store data and program codes for the UE 120x [0097]; transmitter 810, receiver 820 equates to a transceiver)

Regarding claims 3 and 10, Chen teaches:
each of the plurality of CSI-RS resource sets is associated with a different base station (BS). ([0077], In one example, a UE may be signaled one or more sets of CSI-RS configurations for one or more neighbor cells. Active CSI-RS configurations may include all or a subset of plurality of CSI-RS configurations, from one or more neighboring cells [0080].)  

Regarding claims 4 and 11, Chen does not teach:
CSI-RS resource sets associated with BSs for which coordinated multiple point (CoMP) transmission is not scheduled among the plurality of CSI-RS resource sets are used for measuring a CSI-RS resource indicator (CRI) value and a reference signal received power (RSRP) value.
However, Kakishima, in a similar CSI feedback endeavor, teaches:
CSI-RS resource sets associated with BSs for which coordinated multiple point (CoMP) transmission is not scheduled among the plurality of CSI-RS resource sets are used for measuring a CSI-RS resource indicator (CRI) value and a reference signal received power (RSRP) value. (Kakishima, Fig. 2, Step S15, [0033]: In this CSI process, the CSI feedback includes at least one of rank indicator (RI), CSI-RS resource indicator (CRI), Precoding matrix Indicator (PMI), Channel quality indicator (CQI) and Reference Signal Received Power (RSRP), determined or calculated from the received CSI-RS signals.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kakishima into the method of Chen in order to define the commonly used parameters used by the base station in the CSI feedback.   The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 7 and 14, Chen teaches:
the UE is communicable with at least one of another UE, (Fig. 1: UE 130 communicating with UE 132, 134, 136, relay 120, pico eNB 114, home eNB 116).

Claims 5 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Chen, in view of Kakishima, in further view of Kakishima6197, in further view of Hammarwall et al. (US 2013/0286866), herein after “Hammarwall”.

Regarding claims 5 and 12, Chen, Kakishima and Kakishima6197 do not teach:
CSI-RS resource groups associated with BSs for which CoMP transmission is scheduled among the plurality of CSI-RS resource groups are used for determining the CRI value, the RSRP value, and a precoding matrix indicator (PMI). 
However, Kakishima, in a similar CSI feedback endeavor, teaches:
CSI-RS resource groups associated with BSs (Kakishima, Fig. 2, Step S15, [0033]: In this CSI process, the CSI feedback includes at least one of rank indicator (RI), CSI-RS resource indicator (CRI), Precoding matrix Indicator (PMI), Channel quality indicator (CQI) and Reference Signal Received Power (RSRP), determined or calculated from the received CSI-RS signals.)
Chen and Kakishima do not teach:
… for which CoMP transmission is scheduled…
However, Hammarwall, in a similar field of coordinated multipoint (CoMP) transmission and reception to perform channel measurements for providing CSI feedback to the network, teaches:
… for which CoMP transmission is scheduled… (Hammarwall [0015]: The need for channel measurements introduces the additional notion of the CoMP measurement set that enables the eNB to configure a set of CSI-RS resources that the UE will use to perform channel measurements for CSI feedback. Such feedback would include any of several metrics, such as channel quality indicator (CQI, Precoder matrix indicator (PMI), and rank indicator (RI) [0015], RSRP [0018]. The eNB would configure the UE with the most appropriate CoMP measurement set [0017]. Hammarwall then teaches the selection of CSI-RS resources for measurement based on the estimated geographical location of the terminal (Fig. 5, 510/520/530) that would associate to beam selection, as associated with CRI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hammarwall into the method of Chen in further view of Kakishima and Kakishima6197 in order to simplify the CSI feedback process with using CoMP guidelines for lower complexity in the process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0143870 to Faxer et al. discloses transmission of CSI-RS resources sets from plurality of transmission point to the UE.
US 20180227031 to Guo et al. discloses report setting associated with multiple RS settings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         /HUY D VU/Supervisory Patent Examiner, Art Unit 2461